 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 8
      HENRY JAMES,                                      CASE NO. C18-998RSM
 9
                     Plaintiff,                         MINUTE ORDER STRIKING MOTION
10                                                      FOR DEFAULT JUDGMENT
             v.
11
      FPI MANAGEMENT, INC., et al.,
12
                     Defendants.
13

14          The following MINUTE ORDER is made by direction of the Court, the Honorable
15   Ricardo S. Martinez, Chief United States District Judge:
16
            On November 27, 2018, Plaintiff filed a Motion for Default Judgment with regard to
17
     Defendants Michael Chin and Patricia Lally. Dkt. #29. Plaintiff includes allegations as to service
18
     and the amount of damages for which Defendants Chin and Lally are responsible. Id. However,
19

20   the Court has not yet granted a motion for default against either Defendant. Local Civil Rule

21   55(b)(1) makes clear: “No motion for judgment by default should be filed against any party

22   unless the court has previously granted a motion for default against that party pursuant to LCR
23
     55(a) or unless default otherwise has been entered.” LCR 55(b)(1).
24
            Even if Plaintiff’s Motion is considered as a motion for default, it is not sufficient as it
25
     does not “specifically show that the defaulting party was served in a manner authorized by Fed.
26
     R. Civ. P. 4.” LCR 55(a). Plaintiff, and the proofs of service filed herein, indicate that process
     ORDER – 1
     was served upon a third party receptionist. Dkts. #18, #19, and #29. Plaintiff provides no
 1

 2   evidence that this individual was “designated by law to accept service of process on behalf of”

 3   either Defendant Chin or Defendant Lally.

 4          Due to the procedural deficiencies, the Court STRIKES Plaintiff’s Motion for Default
 5
     Judgment (Dkt. #29). The Clerk shall send a copy of this Order to Plaintiff at 14100 Linden Ave
 6
     N. Apt. 449B, Seattle, WA 98133.
 7
            Dated this 28 day of November, 2018.
 8

 9                                                      WILLIAM McCOOL, Clerk
10
                                                        By: /s/ Paula McNabb
11                                                          Deputy Clerk
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER – 2
